Title: To Benjamin Franklin from Jacob Spicer, 20 September 1742
From: Spicer, Jacob
To: Franklin, Benjamin


Mr. Franklin,
Sir,
Cape May Sepr. 20th. 1742
The difficulty I have Labour’d under Some time in the management of my Fathers affairs, for want of giving publick notice, Obliges me to desire you would Insert the advertisement Inclos’d, and for defraying the Charge thereof, I have also Inclos’d Five Shillings, if I mistake not the usual Sum that is Generally given for Services of that Kind, But if in Case it is not Sufficient then I will pay the whole of your demand; unto you or your Order upon the first Notice.
Mr. Flower Inform’d me he had agreed with you for your Gazette for one year on our Joint account, Whereof I have Received Several, and if the usual advance be behind unpaid, Let me know it and that shall be discharg’d also. I am Your Humble Servant
Jacob Spicer
 Addressed: To  Mr. Benjn. Franklin Printer  In Philadelphia  These